MacLEAN, J. (dissenting).
The plaintiffs having voluntarily discontinued their action before it was finally submitted, it was obligatory upon the justice to render judgment of dismissal, with costs, to be taxed and entered in the judgment by the clerk, advised by affidavit on occasion. Taxation by the clerk might be reviewed by the justice sitting in the district if asked to do so within five days; but, unless such review has been so asked for, the costs may not be questioned on appeal. Sections 248, 341, 342, Mun. Ct. Act. Thus it seems proper to return the cause to the Municipal Court, Seventh District, for taxation of costs, but without costs on this appeal.